LAND, J.
Defendant was indicted for murder, and moved to quash the indictment on the ground that the grand jury had been illegally selected and organized. The motion was sustained, and the state appealed.
In this court the state submits the case on the motion to quash and the opinion of the trial judge, without argument or assignment ■of error. We must assume that such a submission is tantamount to an abandonment ■of the case, on the part of the prosecution. While a number of the defects set up are merely irregularities in the selection and organization of the grand jury, of which the •defendant could not complain without showing injury, the proces verbal of the clerk fails 'to show a compliance with the statutory requirements; and it is admitted that the box was not opened and the proceedings were not conducted “in the presence of two or more ■competent and disinterested witnesses,” as required by Act No. 135, p. 218, df 1898, § 4.
Under the terms of the statute, such witnesses have supervisory powers, and must sign the proeés verbal of the proceedings. No lawful meeting of the commission can be held in the absence of the statutory witnesses. Their presence is not a mere matter of ceremonial form, but is intended to secure the selection of grand jurors and the drawing of petit jurors in the manner and mode prescribed by law.
Such witnesses may be said to form an essential part and portion of the jury commission, when in session.
Judgment affirmed.